Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 25, 30, 2, 4, 8, 14, 16 & 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. (2019/0174444 A1 A1).
Regarding claims 1, 13, 25 & 30 Li discloses a method, non-transitory computer-readable medium storing code for wireless communications at a user equipment and apparatuses  for wireless communications at a user equipment (UE), comprising: 
A processor ([0054]),
Memory ([0177]) coupled with the processor; and instructions (see instructions [0177]) stored in the memory and executable by the processor to cause the apparatus to:
receiving a first configuration from a first synchronization source (see [0008], “receiving, by user equipment UE, first synchronization source configuration information” 201 in fig. 2), the first configuration comprising a first synchronization source identification associated with the first synchronization source (see [0024] identification information of the first synchronization source carries an identifier of the first synchronization source); 



identifying the first synchronization source identification and the second synchronization source identification are from a first set of synchronization source identifications (see “A synchronization source used …is not specifically limited” and “synchronization source…. or may be a mobile terminal synchronized with a GNSS, a cell synchronized with a GNSS, a current cell serving the UE, a preset cell, or the like”) associated with independent synchronization sources (there is different priority information for different synchronization sources [0016]); 

determining (see [0040], “determine the priorities of the first synchronization source and the second synchronization source”) a first priority for the first synchronization source based at least in part on the first synchronization source identification and a second priority for the second synchronization source based at least in part on the second synchronization source identification (see priorities of the first and second syncrhronization sources in [0040]); 

selecting the first synchronization source based at least in part on the first priority being higher than the second priority (see [0039] discloses selecting the source with higher priority, any reader, skilled or unskilled would anticipate the source of selection is interchangeable based only on “priority”); and communicating with one or more devices using synchronization information associated with the selected first synchronization source as a synchronization reference (see [0048], “transmission unit is specifically configured to transmit the data on the 

Regarding claims 2, 14 & 26, Li discloses the method of claim 1 and apparatuses of claims 13 & 26, wherein the first priority is higher than the second priority based at least in part on the first synchronization source identification being lower than the second synchronization source identification (see priorities of the first and second syncrhronization sources which include identification in [0040]).

Regarding claims 4, 16 & 28, Li discloses the method of claim 1 and apparatuses of claims 13 & 25, wherein the independent synchronization sources associated with the first set of synchronization source identifications comprise synchronization sources out of a global navigation satellite system coverage, not connected to a base station, independent of the synchronization reference, or a combination thereof (see [0026], “A synchronization source used in this embodiment of the present invention is not specifically limited. For example, the synchronization source in this embodiment of the present invention may be a GNSS, or may be a mobile terminal synchronized with a GNSS, a cell synchronized with a GNSS, a current cell serving the UE, a preset cell, or the like.”).

Regarding claims 8, 20, Li discloses the method of claim 1 and apparatus of claim 13, further comprising: receiving the second configuration from the second synchronization source; identifying the second synchronization source identification has a higher priority than the first synchronization source identification (see identification [0045]); and transitioning communications with the one or more devices from using the synchronization information associated with the selected first synchronization source to using synchronization information associated with the second synchronization source based at least in part on the higher priority .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, 7, 11-12, 23-24 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. in view of Zeng et al. (US 2019/0200309 A1).

Regarding claims 3, 15 & 27, Li discloses the method of claim 1 and apparatus of claim 13, Li does not specifically disclose however in analogous art, Zeng discloses wherein the first synchronization source identification has a same value as the second synchronization source identification , the method further comprising: determining a first reference signal received power measurement for the first synchronization source and a second reference signal received power measurement for the second synchronization source (see reference  signal received power [0134]), wherein the first synchronization source is 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Zeng. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 7, 19, Li discloses the method of claim 1 and apparatus of claims 13, Li does not specifically disclose however in analogous art, Zeng discloses further comprising: determining a first reference signal received power measurement for the first synchronization source and a second reference signal received power measurement for the second synchronization source (see reference  signal received power [0134]), wherein the first synchronization source is selected based at least in part on the first reference signal received power measurement for the first synchronization source (see reference  signal received power [0134]).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that 

Regarding claims 11 & 23, Li discloses the method of claim 1, apparatus of claim 13, Li does not specifically disclose however in analogous art, Zeng discloses wherein the first synchronization source comprises a first UE and the second synchronization source comprises a second UE (see illustration of first terminal, second and third terminal, fourth and fifth in fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Zeng. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 12 & 24, Li discloses the method of claim 1, apparatus of claim 13, Li does not specifically disclose however in analogous art, Zeng discloses wherein the communications with the one or more devices comprise sidelink communications, and the first configuration is received over a sidelink with the first synchronization source and the second synchronization configuration is received over a sidelink with the second synchronization source (see sidelink [0036]).
.


Claim 5-6, 17-18 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yasulkawa et al. (US 2018/0234928  A1).

Regarding claims 5 & 17 & 29, Li discloses the method of claim 1 and apparatuses of claims 13 & 25. Li does not specifically disclose however, in analogous art, Yasulkawa discloses wherein the first priority and the second priority are determined based at least in part on priority groups within the first set of synchronization source identifications associated with the independent synchronization sources (see [0236] synchronization source and three types of priority groups).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Yasulkawa. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 6 & 18, Li discloses the method and apparatus of claims 5 and 17. Li does not specifically disclose however, in analogous art, Yasulkawa discloses further comprising: receiving, via radio resource control signaling, an indication of the priority groups (see [0092], “The priority information may be reported from the base station eNB via an RRC signal”).


Allowable Subject Matter

Claims 9-10, 21-22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. US 2016/0174179 A1 – discloses method of selecting synchronization sources
Sartori et al. US 2015/0124579 A1 – discloses method of selecting and transmitting for  synchronization sources

Li et al. US 2018/0352525 A1 – discloses synchronization information sending method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643